Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 02/25/2021 is acknowledged. Claims 4 and 6-9 have been amended to fix some minor informality. Thus, claims 1-9 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2021 and 09/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 6, the limitation recites "between two of the bends" seems erroneous. Claims 6 and 7 recites only two bends in the inner conductive portion. However, the limitation "between two of the bends" implies that there are more than two bends. Therefore, it is suggested that the limitation “between two of the bends” should be changed to –between the two bends-- to make it clearer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 4-5, the limitation recites "another part of the ring-inside conductive portion other than the part thereof extending parallel to the split-ring conductive portion.” According to the description (fig.1-12, paragraph [0018]), all parts of the ring-inside conductive portion are parallel to the split-ring conductive portion. Therefore, claim 2 is unclear and indefinite.
Regarding claim 6, line 3, the term “substantially” in the limitation " the region has a substantially rectangular shape” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sano et al. (U.S Publication No. 20180123261 A1).
Regarding claim 1, Sano discloses an antenna (which is an antenna device, see fig. 1-27) comprising a split-ring conductive portion (SRR 204a) and a ring-inside conductive portion (belt like conductor 206a), (see fig. 10, paragraph [0071]), wherein: 
the split-ring conductive portion (204a) is positioned outside a region and is positioned in an area which extends along an outline of the region except for a split (202a), (see fig. 10, paragraph [0071]); 
the ring-inside conductive portion (206a) is positioned inside the region (see fig. 10); 
the ring-inside conductive portion (206a) is continuous with one of parts of the split-ring conductive portion (204a), the split (202a) being put between the parts of the split-ring conductive portion (204a), (see fig. 10); and 
at least a part of the ring-inside conductive portion (206a) is bent so as to extend parallel to the split-ring conductive portion (204a), (see fig. 10, [0072]).
Regarding claim 2, Sona discloses the antenna as recited in claim 1, wherein a distance between the split-ring conductive portion (204a) and the part of the ring-inside conductive portion (206a) extending parallel to the split-ring conductive portion (204a) is smaller than a distance between the split-ring conductive portion (204a) and another part of the ring-inside conductive portion (206a) other than the part thereof extending parallel to the split-ring conductive portion (204a), (see fig. 10).
Regarding claim 3, Sona discloses the antenna as recited in claim 1, wherein the split-ring conductive portion (204a) and the part of the ring-inside conductive portion (206a) extending parallel to the split-ring conductive portion (204a) are closely positioned to each other enough to have a capacitance which contributes to a resonance of the antenna (see fig. 10, paragraph [0073]).
Regarding claim 4, Sona discloses the antenna as recited in claim 1, wherein electrical power is supplied to the ring-inside conductive portion (206a) by using connection of a feed line (205) with the ring-inside conductive portion (206a) or is wirelessly supplied to the ring-inside conductive portion (see fig. 10, which shows the feed 205 connected to the SRR will supply both conductors 206a with electrical power via direct contact with the SRR, or via capacitive coupling, and abstract).
Regarding claim 5, Sona discloses the antenna as recited in claim 4, wherein electrical power is supplied to the split-ring conductive portion (204a) by connection of a feed line (205) with the split-ring conductive portion (204a) or is wirelessly supplied to the split-ring conductive portion (see fig. 10, and abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S Publication No. 20180123261 A1).
Regarding claim 6, Sona discloses the antenna as recited in claim 1, wherein: the region has a substantially rectangular shape (the shapes of the openings 103a and 103b may be quadrangles as illustrated in FIG. 1, or may be ellipses, polygons or complicated shapes obtained by combining curve lines and straight lines. The shape of the opening 103a may be different from the shape of the opening, see paragraph [0053]).
Sona does not explicitly disclose the split is positioned adjacent to a corner of the region; and the ring-inside conductive portion is configured so that a part of the ring-inside conductive portion between a distal end of the ring-inside conductive portion and a first bend of the ring-inside conductive portion, counting from a junction thereof with the split-ring conductive portion, is bent once so as to extend parallel to the split-ring conductive portion.
However, Sona discloses in different embodiment, as illustrated in FIG. 1, the SRRs 104a and 104b may be formed at arbitrary locations of the first conductor layer 101a or the second conductor layer 101b. For example, the SRRs 104a and 104b may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Sona, which would suggest to one of ordinary skill that rearranging the parts of the antenna is not a new concept. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Sona discloses all the limitations of the antenna as recited in claim 6, except for specifying that wherein a distance between the split-ring conductive portion and a part of the ring-inside conductive portion between the distal end and a second bend counting from the junction with the split-ring conductive portion is smaller than a distance between the split-ring conductive portion and another part of the ring-inside conductive portion between two of the bends.
However, Sona discloses in different embodiment, as illustrated in FIG. 1, the SRRs 104a and 104b may be formed at arbitrary locations of the first conductor layer 101a or the second conductor layer 101b. For example, the SRRs 104a and 104b may be formed at an end of the first conductor layer 101a or the second conductor layer 101b or may be formed near the center (see paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Sona, which would suggest to one of ordinary skill that rearranging the parts of the antenna, such as  a distance between the split-ring conductive portion and a part of the ring-inside conductive portion between the distal end and a second bend counting from the junction .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S Publication No. 20180123261 A1) in view of Jo et al. (U.S Publication No. 20030117325 A1). 
Regarding claim 8, Sona discloses all the limitations of the antenna as recited in claim 1, except for specifying that wherein: the antenna comprises a second ring-inside conductive portion; the ring-inside conductive portion is positioned outside a second region and is positioned in an area which extends along an outline of the second region except for a second split; the second ring-inside conductive portion is positioned inside the second region; the second ring-inside conductive portion is continuous with one of parts of the ring-inside conductive portion, the second split being put between the parts of the ring-inside conductive portion; and at least a part of the second ring-inside conductive portion is bent so as to extend parallel to the ring-inside conductive portion. 
Jo, on the other hand, discloses an antenna having a split-ring conductive portion
defining a first region comprising an inner conductor, wherein the inner conductive portion is continuous with one of the parts of the split-ring conductive portion, and the split being put between the parts of the split-ring conductive portion and at least a part of the inner conductive portion is bent so as to extend parallel to the split-ring conductive portion (see fig. 19, and mark-up drawing below). Jo further discloses a second inner conductive portion; a first inner conductive portion positioned outside a 
	
    PNG
    media_image1.png
    296
    599
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Sona with the antenna as taught by Jo having a second inner conductive portion; a first inner conductive portion positioned outside a second region; the second inner conductive portion is positioned inside the second region; the second inner conductive portion is continuous with one of parts of the first inner conductive portion, the second split being put between the parts of the ring-inside conductive portion; and at least a part of the second ring-inside conductive portion is bent so as to extend parallel to the first inner conductive portion, which is changing the shape of the radiator by adding an additional spiral segment or conductor (that is, increasing the number of spiral turns), in order for decreasing the low resonant frequency and increasing the width of the of the outer 
Regarding claim 9, Sona discloses all the limitations of claim 1, except for specifying that a communication device comprising the antenna. 
Jo discloses the burgeoning growth of wireless communications devices and systems has created a substantial need for physically smaller, less obtrusive, and more efficient antennas that are capable of wide bandwidth or multiple frequency-band operation, and/or operation in multiple modes (i.e., selectable radiation patterns or selectable signal polarizations), (see paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Sona with the antenna as taught by Jo such that wireless communications devices and systems has created a substantial need for physically smaller, less obtrusive, and more efficient antennas that are capable of wide bandwidth or multiple frequency-band operation, and/or operation in multiple modes. Thus, physically smaller antennas operating in the frequency bands of interest, and providing the other desired antenna operating properties (input impedance, radiation pattern, signal polarizations, etc.) are especially sought after, see paragraph [0004] by Jo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/04/2022